          Case 2:17-cv-03557-JAT Document 57 Filed 05/17/19 Page 1 of 2



 1   Mark Brnovich
     Attorney General
 2
     Michael K. Goodwin, Bar # 014446
 3   Assistant Attorney General
     2005 N. Central Avenue
 4   Phoenix, Arizona 85004-1592
     Telephone: (602) 542-7674
 5   Facsimile: (602) 542-7644
     Michael.Goodwin@azag.gov
 6
     Attorneys for Defendant
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10
     Hector Villa,
11                                                 Case No. CV17-03557-PHX-JAT
                     Plaintiff,
12   v.                                            STATE’S MOTION IN LIMINE NO. 6
                                                   RE: INMATE COMMUNICATIONS
13   State of Arizona,                             AND CONDUCT

14                   Defendant.
15
16           Defendant State of Arizona hereby moves to preclude Plaintiff from testifying
17   about inmate communications and conduct that he saw or heard during his employment
18   at the Arizona Department of Corrections. Such evidence is irrelevant.
19           This is a Title VII action in which the Plaintiff claims he was subjected to
20   discriminatory harassment by a co-worker. Plaintiff has also been known to complain at
21   times about inmates—about things they have said or done to one another, to other
22   officers, and to him.        It is anticipated that Plaintiff may present evidence at trial
23   concerning statements made or other conduct by inmates.
24           This case involves allegations of harassing conduct by an employee, Officer
25   Deem. Evidence of inmate conduct or misconduct is completely irrelevant. Plaintiff
26   should be precluded from offering evidence or argument regarding inmate
27   communications and conduct.
28
       Case 2:17-cv-03557-JAT Document 57 Filed 05/17/19 Page 2 of 2



 1          RESPECTFULLY SUBMITTED this 17th day of May, 2019.
 2                                           Mark Brnovich
                                             Attorney General
 3
 4                                           /s/ Michael K. Goodwin
 5                                           Michael K. Goodwin
                                             Assistant Attorney General
 6                                           Attorneys for the State Defendants

 7
 8
 9   I certify that I electronically
     transmitted the attached document
10   to the Clerk’s Office using the
     CM/ECF System for filing and
11   transmittal of a Notice of Electronic
     Filing to the following CM/ECF
12   registrant, this 17th day of May,
     2019, to:
13
     Stephen Montoya
14   Montoya, Lucero & Pastor, P.A.
     3200 North Central Avenue, Suite 2550
15   Phoenix, AZ 85012
     stephen@montoyalawgroup.com
16   Attorney for Defendant
17
     /s/ Michael Goodwin
18   #7909891

19
20
21
22
23
24
25
26
27
28


                                             2
